DETAILED ACTION
Claim(s) 1-21 are presented for examination. 
Claim(s) 1-16 and 19 are amended.
Claim 21 is new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
Applicant’s amendment to the title of the disclosure filed January 26th, 2021 is descriptive and being considered. The objection is withdrawn.
The revised abstract of the disclosure filed January 26th, 2021 is being considered. The objection is withdrawn.

Response to Arguments
Applicant’s arguments (see remarks pages 11-14 of 15) filed January 26th, 2021 with respect to rejection of claim(s) 1-20 under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 


Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 6-12 and 16-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Freda et al. (US 2015/0181546 A1) hereinafter “Freda” in view of Montojo et al. (US 2018/0316481 A1; also see provisional app. # 62/491,013) hereinafter “Montojo” and provisional ‘013.

Regarding Claims 1 and 11,
	Freda discloses an apparatus [see fig. 1B, pg. 4, ¶59 lines 1-8, a WTRU “102”] comprising: 
	at least one processor [see fig. 1B, pg. 4, ¶61 lines 1-5, a processor “118”];
	a memory coupled to the processor and configured to store program instructions [see fig. 1B, pg. 4, ¶61 lines 5-10, a non-removable memory “130” and/or removable memory “132” coupled to the processor “118” and storing data], the processor being configured to execute the program instructions and cause a terminal to [see fig. 1B, pg. 4, ¶61 lines 5-10, the processor “118” accessing information from, and storing data in, any type of suitable memory, such as the non-removable memory “130” and/or the removable memory “132” trigger the WTRU “102” to]:
	receive [see fig. 17B: Step “1715”, pg. 17, ¶262 lines 11-13, receive], from an access network device [see fig. 17B: Step “1715”, pg. 17, ¶262 lines 11-13, from an eNB “1711”], random access configurations corresponding to at least two uplink frequency bands [see fig. 17B: Step “1715”, pg. 15, ¶234 lines 2-7; pg. 17, ¶262 lines 11-13, a Random Access Preamble Assignment instructing the UE(s) “1713” to synchronize corresponding to any two distinct frequency bands], wherein a center frequency of one of the at least two uplink frequency bands is different from center frequencies of all of remaining ones of the at least two uplink frequency bands [see pg. 15, ¶229 lines 1-9, in the case of a UE transmitting using UL-only operation to an eNB, the eNB sends frequency adjustment commands to the UE on the PCell or on a different band than the UL frequency to change the uplink frequency based on the measured offset in the synchronization symbol received by the eNB. As a result, before any uplink grants are made to a specific UE, the eNB sends one or more frequency adjustment commands in order to have the UE synchronized on the appropriate frequency prior to sending the grant].
	Freda does not explicitly teach “after the receiving the random access configurations”, initiating, by the terminal, random access based on at least one of the random access configurations corresponding to the at least two uplink frequency bands.
	However Montojo discloses after the receiving the random access configurations [see fig. 8: Step “835”, pg. 8, ¶73 lines 1-4, upon receiving the random access response; also see provisional ‘013, fig. 8: Step “835”, pg. 20, ¶71 lines 1-3, upon receiving the random access response], initiating [see fig. 8: Step “835”, pg. 8, ¶73 lines 1-4, transmitting; also see provisional ‘013, fig. 8: Step “835”, pg. 20, ¶71 lines 1-3, transmitting], by the terminal [see fig. 8: Step “835”, pg. 8, ¶73 lines 1-4, by the UE; also see provisional ‘013, fig. 8: Step “835”, pg. 20, ¶71 lines 1-3, by the UE], random access based on at least one of the random access configurations corresponding to the at least two uplink frequency bands [see fig. 8: Step “835”, pg. 8, ¶73 lines 1-4, a connection request according to the random access response, for example, using the assigned resource in the LTE UL frequency band; also see provisional ‘013, fig. 8: Step “835”, pg. 20, ¶71 lines 1-3, a connection request according to the random access response, for example, using the assigned resource in the LTE UL frequency band].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “after the receiving the random access configurations”, initiating, by the terminal, random access based on at least one of the random access configurations corresponding to the at least two uplink frequency bands” as taught by Montojo in the system of Freda for dual-connectivity devices to take advantage of both LTE and NR component carriers [see Montojo pg. 1, ¶5 lines 14-16].
	
Regarding Claims 2 and 12,
	The combined system of Freda and Montojo discloses all limitations of the claim(s).
	Freda further discloses the apparatus according to claim 11 [see fig. 1B, pg. 4, ¶59 lines 1-8, the WTRU “102”], wherein the at least one processor is configured to execute the program instructions and cause the terminal to [see fig. 1B, pg. 4, ¶61 lines 5-10, the processor “118” accessing information from, and storing data in, any type of suitable memory, such as the non-removable memory “130” and/or the removable memory “132” trigger the WTRU “102” to] initiate the random access [see fig. 17B: Step “1717”, pg. 15, ¶234 lines 2-7; pgs. 17-18, ¶262 lines 13-17, respond with a Random Access Preamble] by:
	determining [see pg. 24, ¶377 lines 1-6, sensing to determine], based on a downlink path loss status [see pg. 24, ¶377 lines 1-6, availability of frequency channels in the uplink-only cell], to initiate random access based on one of the random access configurations corresponding to the at [see fig. 17B: Step “1717”, pg. 15, ¶234 lines 2-7; pgs. 17-18, ¶262 lines 13-17, to respond with a Random Access Preamble corresponding to the any two distinct frequency bands].
 
Regarding Claims 6 and 16,
	The combined system of Freda and Montojo discloses all limitations of the claim(s).	
	Freda further discloses the apparatus according to claim 11 [see fig. 1B, pg. 4, ¶59 lines 1-8, the WTRU “102”], wherein the terminal stores at least one time group of at least one cell [see fig. 1B, pg. 4, ¶61 lines 5-10; pg. 16, ¶239 lines 1-5, storing, a frequency offset or timing correction], each of the at least one time group corresponds to one time amount [see pg. 16, ¶242 lines 1-2, a timing offset], one timer [see pg. 19, ¶284 lines 1-5, a frequency alignment timer (FAT)], and at least one uplink frequency band [see pg. 16, ¶243 lines 1-7, a frequency/timing adjustment signal 1531 or message via the licensed band to the eNB 1521 (using uplink resources it has available)], the at least one cell is a cell managed by the access network device [see pg. 11, ¶173 lines 1-5, the eNB determines which UEs can be served by an uplink-only cell in the DSS bands], the time amount is used by the terminal to perform uplink synchronization [see pg. 16, ¶242 lines 1-2, UE 1525 computes the frequency and timing offset based on the synchronization signal received from UE 1523], and the timer is used to limit effective time of the time amount [see pg. 18, ¶274 lines 8-10, a long period of time is implemented by a Frequency Alignment Timer]; and 
	the processor executes further instructions stored in the memory [see fig. 1B, pg. 4, ¶61 lines 5-10, the processor “118” accessing information from, and storing data in, any type of suitable memory, such as the non-removable memory “130” and/or the removable memory “132”], to cause the terminal to perform [see fig. 1B, pg. 4, ¶61 lines 5-10, trigger the WTRU “102” to execute]:
[see pg. 19, ¶284 lines 1-16, for an eNB], clearing [see pg. 19, ¶284 lines 1-16, restarting], when timers corresponding to all time groups of the cell expire [see pg. 19, ¶284 lines 14-16, if the FAT has expired], a hybrid automatic repeat request buffer corresponding to the cell [see pg. 18, ¶275 lines 11-13, the eNB attempts to decode the data portion of the transmission and communicate the HARQ ACK/NACK].

Regarding Claims 7 and 17,
	The combined system of Freda and Montojo discloses all limitations of the claim(s).
	Freda further discloses the apparatus according to claim 16 [see fig. 1B, pg. 4, ¶59 lines 1-8, the WTRU “102”], wherein the processor is configured to execute the program instructions and cause the terminal to [see fig. 1B, pg. 4, ¶61 lines 5-10, the processor “118” accessing information from, and storing data in, any type of suitable memory, such as the non-removable memory “130” and/or the removable memory “132” trigger the WTRU “102” to]: 
	when timers corresponding to all time groups of a primary cell in the at least one cell expire [see pg. 19, ¶284 lines 14-16, if the FAT has expired], clear [see pg. 19, ¶284 lines 1-16, restarting] a hybrid automatic repeat request buffer corresponding to another cell [see pg. 18, ¶275 lines 11-13, the eNB attempts to decode the data portion of the transmission and communicate the HARQ ACK/NACK], in the at least one cell [see pg. 19, ¶284 lines 1-16, for an eNB], other than the primary cell [see pg. 19, ¶254 lines 1-4, by the eNB through the PCell], and determining [see pg. 24, ¶377 lines 1-6, sensing to determine] that timers corresponding to all time groups of the another cell expire [see pg. 19, ¶284 lines 14-16, if the FAT has expired]; and 
	receive [see fig. 17B: Step “1715”, pg. 17, ¶262 lines 11-13, receive] a time amount adjustment command from the access network device [see pg. 20, ¶285 lines 1-8, frequency offset adjustment commands sent by the eNB], and starting [see pg. 19, ¶284 lines 1-5, starting], based on the time amount adjustment command [see pg. 19, ¶284 lines 1-5, upon reception by the UE of a frequency offset adjustment command], a timer corresponding to a first time group of a first [see pg. 19, ¶284 lines 1-5, a frequency alignment timer], wherein the time amount adjustment command is used to instruct the terminal to adjust the timer corresponding to the first time group of the first cell [see pg. 20, ¶285 lines 1-8, frequency offset adjustment commands are sent by the eNB at the same time as timing alignment or timing advance commands].

Regarding Claims 8 and 18,
	The combined system of Freda and Montojo discloses all limitations of the claim(s).
	Freda further discloses the apparatus according to claim 11 [see fig. 1B, pg. 4, ¶59 lines 1-8, the WTRU “102”], wherein the processor is configured to execute the program instructions and cause the terminal to [see fig. 1B, pg. 4, ¶61 lines 5-10, the processor “118” accessing information from, and storing data in, any type of suitable memory, such as the non-removable memory “130” and/or the removable memory “132” trigger the WTRU “102” to]:
	receive [see fig. 17B: Step “1715”, pg. 17, ¶262 lines 11-13, receive] a first indication from the access network device [see pgs. 26-27, ¶430 lines 15-26, a first adjustment signal indicating the calculated frequency offset and timing offset relative to the first UE], wherein the first indication comprises a first uplink frequency band index and a transmission resource corresponding to an uplink frequency band identified by the first uplink frequency band index [see pg. 1, ¶8 lines 7-11, the adjustment signal comprising the frequency offset information and/or timing offset information]; and 
	perform uplink transmission based on the first indication [see pg. 1, ¶8 lines 7-11, the second UE transmitting an adjustment signal to the first UE on the uplink-only channel].

Regarding Claims 9 and 19,	
	The combined system of Freda and Montojo discloses all limitations of the claim(s).
	Freda further discloses the apparatus according to claim 18 [see fig. 1B, pg. 4, ¶59 lines 1-8, the WTRU “102”], wherein the processor is configured to execute the program instructions and [see fig. 1B, pg. 4, ¶61 lines 5-10, the processor “118” accessing information from, and storing data in, any type of suitable memory, such as the non-removable memory “130” and/or the removable memory “132” trigger the WTRU “102” to]:
	generate [see pg. 23, ¶355 lines 1-4, generate], when the terminal is in a power headroom report PHR triggering state [see pg. 23, ¶355 lines 1-4, whenever the UE learns of a change in the maximum power from the geo-location database, the UE will trigger], a PHR based on the first indication [see pg. 23, ¶355 lines 1-4, a Power Headroom Report (PHR)], and sending the PHR to the access network device during the uplink transmission [see pg. 23, ¶357 lines 7-10, report the power headroom], wherein the PHR comprises the first uplink frequency band index and a power headroom of the uplink frequency band identified by the first uplink frequency band index [see pg. 1, ¶8 lines 7-11; pg. 23, ¶357 lines 7-10, the adjustment signal (i.e. report) comprising the frequency offset information and/or timing offset information].

Regarding Claims 10 and 20,
	The combined system of Freda and Montojo discloses all limitations of the claim(s).
	Freda further discloses the apparatus according to claim 11 [see fig. 1B, pg. 4, ¶59 lines 1-8, the WTRU “102”], wherein the processor is configured to execute the program instructions and cause the terminal to [see fig. 1B, pg. 4, ¶61 lines 5-10, the processor “118” accessing information from, and storing data in, any type of suitable memory, such as the non-removable memory “130” and/or the removable memory “132” trigger the WTRU “102” to]:
	receive [see fig. 17B: Step “1715”, pg. 17, ¶262 lines 11-13, receive], at least two second indications from the access network device [see pgs. 26-27, ¶430 lines 15-26, a first adjustment signal indicating the calculated frequency offset and timing offset relative to the first UE; a second adjustment signal indicating the calculated frequency offset and timing offset received from the second UE in the first adjustment signal], wherein each of the at least two second indications comprises a second uplink frequency band index and a transport block [see pg. 1, ¶8 lines 7-11, the adjustment signal comprising the frequency offset information and/or timing offset information]; and
	perform uplink transmission based on the at least two second indications [see pg. 1, ¶8 lines 7-11, the second UE transmitting an adjustment signal to the first UE on the uplink-only channel], and transmitting [see pg. 13, ¶205 lines 1-12, transmit], according to a preset rule or based on a configuration of the access network device [see pg. 13, ¶205 lines 1-12, using a procedure similar to the RACH], uplink control information on one of transport blocks comprised in the at least two second indications [see pg. 13, ¶205 lines 1-12, Special Uplink Reference Signal (SURS)].

Regarding Claim 21,
	Freda discloses the method according to claim 1 [see fig. 17B, pg. 17, ¶262 lines 11-13, a random access method], wherein the receiving [see fig. 17B: Step “1715”, pg. 17, ¶262 lines 11-13, the receiving] comprises: 
	receiving [see fig. 17B: Step “1715”, pg. 17, ¶262 lines 11-13, receiving] the random access configurations [see fig. 17B: Step “1715”, pg. 15, ¶234 lines 2-7; pg. 17, ¶262 lines 11-13, a Random Access Preamble Assignment instructing the UE(s) “1713” to synchronize corresponding to any two distinct frequency bands] in a radio resource control (RRC) message [see pg. 19, ¶281 lines 5-8, a radio resource control (RRC) message].
	Freda does not explicitly teach the random access configurations including “a first random access configuration corresponding to a first uplink frequency band and a second random access configuration corresponding to a second uplink frequency band”, and wherein the method further comprises: “before the initiating the random access, selecting, by the terminal, the first random access configuration from the first random access configuration and the second random access configuration”.
[see pg. 12, ¶101 lines 1-14 the one or more frequency bands include the first frequency band, and wherein the means for transmitting the random access request is further configured to transmit the random access request based on the random access resource allocation. The apparatus further includes wherein the one or more frequency bands are uplink frequency bands of the second network. The apparatus further includes wherein the means for receiving the system information is further configured to receive the system information in the second frequency band], and wherein the method further comprises: 
	before the initiating the random access [see fig. 8: Step “815”, pg. 8, ¶69 lines 1-6, When the system information indicates random access resources in multiple LTE frequency bands; also see provisional ‘013, fig. 8: Step “815”, pg. 19, ¶67 lines 1-4, When the system information indicates random access resources in multiple LTE frequency bands], selecting [see fig. 8: Step “815”, pg. 8, ¶69 lines 1-6, selecting; also see provisional ‘013, fig. 8: Step “815”, pg. 19, ¶67 lines 1-4, selecting], by the terminal [see fig. 8: Step “815”, pg. 8, ¶69 lines 1-6, by the UE; also see provisional ‘013, fig. 8: Step “815”, pg. 19, ¶67 lines 1-4, by the UE], the first random access configuration from the first random access configuration and the second random access configuration [see fig. 8: Step “815”, pg. 8, ¶69 lines 1-6, a random access resource from one of the LTE frequency bands; also see provisional ‘013, fig. 8: Step “815”, pg. 19, ¶67 lines 1-4, a random access resource from one of the LTE frequency bands].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the random access configurations including “a first random access configuration corresponding to a first uplink frequency band and a second random access configuration corresponding to a second uplink frequency band”, and wherein the method further comprises: “before the initiating the random access, selecting, by the terminal, the first random .

Claim(s) 3-5 and 13-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Freda in view of Montojo and in further view of Huang et al. (US 2020/0029369 A1) hereinafter “Huang”.

Regarding Claims 3 and 13,
	Freda discloses the apparatus according to claim 12 [see fig. 1B, pg. 4, ¶59 lines 1-8, the WTRU “102”], wherein the at least one processor is configured to execute the program instructions and cause the terminal to [see fig. 1B, pg. 4, ¶61 lines 5-10, the processor “118” accessing information from, and storing data in, any type of suitable memory, such as the non-removable memory “130” and/or the removable memory “132” trigger the WTRU “102” to] determine [see pg. 24, ¶377 lines 1-6, sensing to determine] to initiate the random access [see fig. 17B: Step “1717”, pg. 15, ¶234 lines 2-7; pgs. 17-18, ¶262 lines 13-17, to respond with a Random Access Preamble].
	Neither Freda nor Montojo explicitly teach “obtaining a downlink path loss”; and “when the downlink path loss is greater than a path loss threshold, initiating the random access based on a first random access configuration”, “the first random access configuration corresponds to a first uplink frequency band”, “the first uplink frequency band is any uplink frequency band in a first uplink frequency band group”, “the first uplink frequency band group comprises at least the first uplink frequency band, and a center frequency of each uplink frequency band in the first uplink frequency band group is less than a first preset threshold”.
[see pg. 4, ¶55 lines 1-3, the uplink path loss value and the downlink path loss value are path loss values obtained by the terminal at the same geographical position]; and 
	when the downlink path loss is greater than a path loss threshold [see pg. 5-6, ¶75 lines 1-13, whether the first receiving power is larger than or equal to a first random access resource selection criteria threshold of the random access resource selection criteria thresholds sequentially in accordance with a first preset order], initiating the random access based on a first random access configuration [see fig. 3: Step “S304”, pg. 7, ¶89 lines 1-3, the terminal initiates a random access request to the network side device according to the target random access resource information], wherein the first random access configuration corresponds to a first uplink frequency band [see pg. 7, ¶90 lines 1-10, the target random access resource information includes a carrier frequency identification within at least one uplink frequency range supported by the network side device], the first uplink frequency band is any uplink frequency band in a first uplink frequency band group [see pg. 7, ¶90 lines 1-10, the target random access resource information includes a carrier frequency identification within at least one uplink frequency range supported by the network side device], the first uplink frequency band group comprises at least the first uplink frequency band [see pg. 7, ¶90 lines 1-10, the target uplink carrier is within the at least one uplink frequency range], and a center frequency of each uplink frequency band in the first uplink frequency band group [see pg. 7, ¶90 lines 1-10, a center frequency of a target uplink carrier within the at least one uplink frequency range] is less than a first preset threshold [see pg. 8, ¶103 lines 1-6, smaller than or equal to first random access resource selection criteria thresholds].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “obtaining a downlink path loss”; and “when the downlink path loss is greater than a path loss threshold, initiating the random access based on a first random access configuration”, “the first random access configuration corresponds to a first uplink [see Huang pg. 2, ¶27 lines 1-14].

Regarding Claims 4 and 14,
	Freda discloses the apparatus according to claim 13 [see fig. 1B, pg. 4, ¶59 lines 1-8, the WTRU “102”], wherein the at least one processor is configured to execute further instructions stored in the memory [see fig. 1B, pg. 4, ¶61 lines 5-10, the processor “118” accessing information from, and storing data in, any type of suitable memory, such as the non-removable memory “130” and/or the removable memory “132”], to cause the terminal to perform [see fig. 1B, pg. 4, ¶61 lines 5-10, which trigger the WTRU “102” to]:
	Neither Freda nor Montojo explicitly teach “when the downlink path loss is less than or equal to the path loss threshold, initiating random access based on a second random access configuration, wherein the second random access configuration corresponds to a second uplink frequency band, the second uplink frequency band is any uplink frequency band in a second uplink frequency band group, the second uplink frequency band group comprises at least the second uplink frequency band, a center frequency of each uplink frequency band in the second uplink frequency band group is greater than a second preset threshold, and the second preset threshold is greater than the first preset threshold”.
	However Huang discloses when the downlink path loss is less than or equal to the path loss threshold [see pg. 5-6, ¶75 lines 1-13, whether the first receiving power is larger than or equal to a first random access resource selection criteria threshold of the random access resource selection criteria thresholds sequentially in accordance with a first preset order], initiating the random access based on a second random access configuration [see fig. 3: Step “S304”, pg. 7, ¶89 lines 1-3, the terminal initiates a random access request to the network side device according to the target random access resource information], wherein the second random access configuration corresponds to the second uplink frequency band [see pg. 7, ¶90 lines 1-10, the target random access resource information includes a carrier frequency identification within at least one uplink frequency range supported by the network side device], the second uplink frequency band is any uplink frequency band in a second uplink frequency band group [see pg. 7, ¶90 lines 1-10, the target random access resource information includes a carrier frequency identification within at least one uplink frequency range supported by the network side device], the second uplink frequency band group comprises at least one uplink frequency band [see pg. 7, ¶90 lines 1-10, the target uplink carrier is within the at least one uplink frequency range], a center frequency of each uplink frequency band in the second uplink frequency band group [see pg. 7, ¶90 lines 1-10, a center frequency of a target uplink carrier within the at least one uplink frequency range] is greater than a second preset threshold [see pg. 5-6, ¶75 lines 1-13, is larger than or equal to a first random access resource selection criteria threshold of the random access resource selection criteria thresholds sequentially in accordance with a first preset order], and the second preset threshold is greater than the first preset threshold [see pg. 6, ¶83 lines 1-10, the first receiving power is larger than or equal to the second random access resource selection criteria threshold].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “when the downlink path loss is less than or equal to the path loss threshold, initiating the random access based on a second random access configuration, wherein the second random access configuration corresponds to the second uplink frequency band, the second uplink frequency band is any uplink frequency band in a second uplink frequency band group, the second uplink frequency band group comprises at least one uplink 

Regarding Claims 5 and 15,
	Freda discloses the apparatus according to claim 14 [see fig. 1B, pg. 4, ¶59 lines 1-8, the WTRU “102”], wherein the at least one processor is configured to execute the program instructions [see fig. 1B, pg. 4, ¶61 lines 5-10, the processor “118” accessing information from, and storing data in, any type of suitable memory, such as the non-removable memory “130” and/or the removable memory “132”] and cause the terminal to [see fig. 1B, pg. 4, ¶61 lines 5-10, which trigger the WTRU “102” to] initiate random access based on a third random access configuration [see fig. 17B: Step “1717”, pg. 15, ¶234 lines 2-7; pgs. 17-18, ¶262 lines 13-17, the UE “1713” responds with a Random Access Preamble corresponding to the any two distinct frequency bands].
	Neither Freda nor Montojo explicitly teach “after the terminal fails to initiate the random access based on the second random access configuration, wherein the third random access configuration corresponds to a third uplink frequency band, and the third uplink frequency band is any uplink frequency band in the first uplink frequency band group”.
	However Huang discloses after the terminal fails to initiate the random access based on the second random access configuration [see fig. 3: Step “S304”, pg. 7, ¶89 lines 1-3, if the the terminal does not initiate a random access request to the network side device according to the target random access resource information], wherein the third random access configuration corresponds to a third uplink frequency band [see pg. 7, ¶90 lines 1-10, the target random access resource information includes a carrier frequency identification within at least one uplink frequency range supported by the network side device], and the third uplink frequency band is [see pg. 7, ¶90 lines 1-10, the target random access resource information includes a carrier frequency identification within at least one uplink frequency range supported by the network side device].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “after the terminal fails to initiate the random access based on the second random access configuration, wherein the third random access configuration corresponds to a third uplink frequency band, and the third uplink frequency band is any uplink frequency band in the first uplink frequency band group” as taught by Huang in the combined system of Freda and Montojo for the same motivation as set forth in claim 14.

Conclusion   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469